DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 2/9/2022.
In this amendment, Applicant amended claims 1-3, 6-13, 24, 25, and 28-30 and cancelled claims 5, 14-18, 23, and 27.
Claims 1-4, 6-13, 19-22, 24-26, and 28-30 are currently pending.
		
Response to Arguments
Examiner has fully considered Applicant’s arguments, see pages 13-17, filed 2/9/2022, with respect to the rejection of claims under 35 U.S.C. 102 and 103, but they are moot in view of the new grounds of rejection.  The previous 102 rejection has been withdrawn, but the claims are newly rejected under 35 U.S.C. 103 in view of Shimezawa et al (US 2017/0164299).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 8-10, 12, 21, 24-26, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2020/0205085) in view of Shimezawa et al (US 2017/0164299).

Regarding claim 1: Li discloses a method for wireless communication at a user equipment (UE), comprising:
identifying that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
determining a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determining a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe ;
allocating the master cell group reserved transmission power to the master cell group and the secondary cell group reserved transmission power to the secondary cell group (disclosed throughout; see Figure 9, for example, which indicates that the master cell group reserved transmission power and the secondary cell group reserved transmission power (power (i+1) and power (i), respectively) are allocated to the corresponding cell groups (MCG and SCG, respectively); see also Figure 10, which shows how the reserved transmission power for each of the cell groups is allocated to the respective cell group);
allocating, within the master cell group, the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a master cell group based at least in part on the reserved transmission power for the SCG and a channel type priority);
allocating, within the secondary cell group, the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
communicating with the master cell group and with the secondary cell group in accordance with the power allocations (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).
a first plurality of scheduled transmissions, or the limitation that the secondary cell group reserved transmission power is allocated between a second plurality of scheduled transmissions.  However, Shimezawa discloses a similar system for allocating power between transmissions to separate cell groups in a dual-connectivity system.  Shimezawa, in [0124], describes that a power allocation can be determined for every cell group.  Further, the power allocation for a particular group (MCG or SCG) is the power that corresponds to the sum of the power for all of the transmissions to that particular group (MCG or SCG).  (“The terminal device 1 can configure or determine PCMAX for each of the MeNB (MCG) and the SeNB (SCG). That is, a sum of power allocations can be configured or determined for every cell group.”)  Shimezawa further discloses that the power is allocated using scheduling for multiple uplink transmissions at the same time in each cell group.  (“the scheduling is to perform transmission stopping of or the transmit power reduction for the uplink transmission that has a low priority level, based on priority levels of the uplink transmissions that are performed at the same time in each cell group and on the configuration maximum output power for this cell group”)  
Further, in [0130], Shimezawa again explicitly notes that the power allocations are for multiple uplink transmissions (plural) for each group (MCG and SCG).  (“In a cell that belongs to the MeNB, PMeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions. In a cell that belongs to the SeNB, PSeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions.”)  Although the power 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to transmit multiple uplink transmissions at the same time on each cell group (MCG and SCG) as indicated in Shimezawa.  The rationale for doing so would have been to improve the latency and resource allocation by transmitting as much information as possible to each cell group from a particular terminal on a particular resource allocation.

Regarding claim 24: Li discloses an apparatus for wireless communication at a user equipment (UE), comprising:
a processor (see processor 118 of Figure 12B; see also paragraph 0237),
memory coupled with the processor (see memories 130 and 132, for example; see also paragraph 0237); and
instructions stored in the memory and executable by the processor to cause the apparatus to (see paragraph 0237):
identify that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
determine a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed ;
determine a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
allocate the master cell group reserved transmission power to the master cell group and the secondary cell group reserved transmission power to the secondary cell group (disclosed throughout; see Figure 9, for example, which indicates that the master cell group reserved transmission power and the secondary cell group reserved transmission power (power (i+1) and power (i), respectively) are allocated to the corresponding cell groups (MCG and SCG, respectively); see also Figure 10, which shows how the reserved transmission power for each of the cell groups is allocated to the respective cell group);
allocate, within the master cell group, the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a master cell group based at least in part on the reserved transmission power for the SCG; paragraphs 0198-0202 describe an example where the power for the MCG is allocated based on the SCG reserved transmission power);
allocate, within the secondary cell group, the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
communicate with the master cell group and with the secondary cell group in accordance with the power allocations (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).
Li does not explicitly disclose the limitations of claim 1 that the master cell group reserved transmission power is allocated between a first plurality of scheduled transmissions, or the limitation that the secondary cell group reserved transmission power is allocated between a second plurality of scheduled transmissions.  However, Shimezawa discloses a similar system for allocating power between transmissions to separate cell groups in a dual-connectivity system.  Shimezawa, in [0124], describes that a power allocation can be determined for every cell group.  Further, the power allocation for a particular group (MCG or SCG) is the power that corresponds to the sum of the power for all of the transmissions to that particular group (MCG or SCG).  (“The terminal device 1 can configure or determine PCMAX for each of the MeNB (MCG) and the SeNB (SCG). That is, a sum of power allocations can be configured or determined for every cell group.”)  Shimezawa further discloses that the power is allocated using scheduling for multiple uplink transmissions at the same time in each cell group.  (“the scheduling is to perform transmission stopping of or the transmit power reduction for the uplink transmission that has a low priority level, based on priority levels of the uplink transmissions that are performed at the same time in each cell group and on the configuration maximum output power for this cell group”)  
Further, in [0130], Shimezawa again explicitly notes that the power allocations are for multiple uplink transmissions (plural) for each group (MCG and SCG).  (“In a cell that belongs to the MeNB, PMeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions. In a cell that belongs to the SeNB, PSeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions.”)  Although the power values here are the minimum power levels, clearly, the allocated power applies to these plurality of transmissions for each cell group.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to transmit multiple uplink transmissions at the same time on each cell group (MCG and SCG) as indicated in Shimezawa.  The rationale for doing so would have been to improve the latency and resource allocation by transmitting as much information as possible to each cell group from a particular terminal on a particular resource allocation.

Regarding claim 29: Li discloses an apparatus for wireless communication at a user equipment (UE), comprising:
means for identifying that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
means for determining a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
means for determining a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
means for allocating the master cell group reserved transmission power to the master cell group and the secondary cell group reserved transmission power to the secondary cell group (disclosed throughout; see Figure 9, for example, which indicates that the master cell group reserved transmission power and the secondary cell group reserved transmission power (power (i+1) and power (i), respectively) are allocated to the corresponding cell groups (MCG and SCG, respectively); see also Figure 10, which shows how the reserved transmission power for each of the cell groups is allocated to the respective cell group);
means for allocating, within the master cell group, the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which ;
means for allocating, within the secondary cell group, the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
means for communicating with the master cell group and with the secondary cell group in accordance with the power allocations  (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).
Li does not explicitly disclose the limitations of claim 1 that the master cell group reserved transmission power is allocated between a first plurality of scheduled transmissions, or the limitation that the secondary cell group reserved transmission power is allocated between a second plurality of scheduled transmissions.  However, Shimezawa discloses a similar system for allocating power between transmissions to separate cell groups in a dual-connectivity system.  Shimezawa, in [0124], describes that a power allocation can be determined for every cell group.  Further, the power allocation for a particular group (MCG or SCG) is the power that corresponds to the sum of the power for all of the transmissions to that particular group (MCG or SCG).  (“The terminal device 1 can configure or determine PCMAX for each of the MeNB (MCG) and the SeNB (SCG). That is, a sum of power allocations can be configured or determined for every cell group.”)  Shimezawa further discloses that the power is allocated using scheduling for multiple uplink transmissions at the same time in each cell group.  (“the scheduling is to perform of the uplink transmissions that are performed at the same time in each cell group and on the configuration maximum output power for this cell group”)  
Further, in [0130], Shimezawa again explicitly notes that the power allocations are for multiple uplink transmissions (plural) for each group (MCG and SCG).  (“In a cell that belongs to the MeNB, PMeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions. In a cell that belongs to the SeNB, PSeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions.”)  Although the power values here are the minimum power levels, clearly, the allocated power applies to these plurality of transmissions for each cell group.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to transmit multiple uplink transmissions at the same time on each cell group (MCG and SCG) as indicated in Shimezawa.  The rationale for doing so would have been to improve the latency and resource allocation by transmitting as much information as possible to each cell group from a particular terminal on a particular resource allocation.

Regarding claim 30: Li discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:
identify that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
determine a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determine a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
allocate the master cell group reserved transmission power to the master cell group and the secondary cell group reserved transmission power to the secondary cell group (disclosed throughout; see Figure 9, for example, which indicates that the master cell group reserved transmission power and the secondary cell group reserved transmission power (power (i+1) and power (i), respectively) are allocated to the corresponding cell groups (MCG and SCG, respectively); see also Figure 10, which shows how the reserved transmission power for each of the cell groups is allocated to the respective cell group);
allocate, within the master cell group, the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a master cell group based at least in part on the reserved transmission power for the SCG; paragraphs 0198-0202 describe an example where the power for the MCG is allocated based on the SCG reserved transmission power);
allocate, within the secondary cell group, the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
communicate with the master cell group and with the secondary cell group in accordance with the power allocations (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).
Li does not explicitly disclose the limitations of claim 1 that the master cell group reserved transmission power is allocated between a first plurality of scheduled transmissions, or the limitation that the secondary cell group reserved transmission power is allocated between a second plurality of scheduled transmissions.  However, Shimezawa discloses a similar system for allocating power between transmissions to separate cell groups in a dual-connectivity system.  Shimezawa, in [0124], describes that a power allocation can be determined for every cell group.  Further, the power allocation for a particular group (MCG or SCG) is the power that corresponds to the sum of the power for all of the transmissions to that particular group (MCG or SCG).  (“The terminal device 1 can configure or determine PCMAX for each of the MeNB (MCG) and the SeNB (SCG). That is, a sum of power allocations can be configured or determined for every cell group.”)  Shimezawa further discloses that the power is allocated using scheduling for multiple uplink transmissions at the same time in each cell group.  (“the scheduling is to perform transmission stopping of or the transmit power reduction for the uplink transmission that has a low priority level, based on priority levels of the uplink transmissions that are performed at the same time in each cell group and on the configuration maximum output power for this cell group”)  
Further, in [0130], Shimezawa again explicitly notes that the power allocations are for multiple uplink transmissions (plural) for each group (MCG and SCG).  (“In a cell that belongs to the MeNB, PMeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions. In a cell that belongs to the SeNB, PSeNB indicates a minimum endorsement power with respect to the sum of transmit powers that are allocated to each of or all of the uplink transmissions.”)  Although the power values here are the minimum power levels, clearly, the allocated power applies to these plurality of transmissions for each cell group.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to transmit multiple uplink transmissions at the same time on each cell group (MCG and SCG) as indicated in Shimezawa.  The rationale for doing so would have been to improve the latency and resource allocation by transmitting as much information as possible to each cell group from a particular terminal on a particular resource allocation.

Regarding claim 2: Li, modified, discloses the limitation that determining the master cell group reserved transmission power is based at least in part on a channel type priority that comprises at least one of a non-ultra-reliable low-latency communication with the master cell group or an ultra-reliable low-latency communication with the master cell group (disclosed throughout; see paragraphs 0197-0202, which describe at least two channel types (URLLC and eMBB) of different priorities that can be associated with either or both of the MCG or SCG).

Regarding claims 3 and 25: Li, modified, discloses the limitations of identifying the secondary cell group minimum reserved transmission power for the second plurality of scheduled transmissions from the UE to the secondary cell group wherein determining the secondary cell group reserved transmission power is based at least in part on identifying the secondary cell group minimum reserved transmission power (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal identifies the “guaranteed minimum power” for the SCG; Shimezawa also discloses that the allocated power is determined based in part on the minimum reserved transmission power (see [0138], for example)).

Regarding claims 4 and 26: Li, modified, discloses the limitations that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is less than or equal to a difference between a total available transmission power and the secondary cell group minimum reserved transmission power (see Figures 9 and 10, for example; the total available power is the “UE Max Power” labelled on the right of these figures; in both examples, ; and
setting the master cell group reserved transmission power equal to the master cell group total scheduled transmission power based at least in part on the master cell group total scheduled transmission power being less than or equal to the difference (see Figures 9 and 10, for example; since the scheduled MCG power is less than the difference of the max power and the SCG guaranteed minimum power, the MCG allocated power is not dynamically adjusted and remains the same as the scheduled power).

Regarding claim 8: Li, modified, discloses the limitation of identifying a master cell group minimum reserved transmission power for the first plurality of scheduled transmissions from the UE to the master cell group wherein determining the master cell group reserved transmission power is based at least in part on identifying the master cell group minimum reserved transmission power (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal identifies the “guaranteed minimum power” for the MCG; Shimezawa also discloses that the allocated power is determined based in part on the minimum reserved transmission power (see [0138], for example)).

Regarding claim 9: Li, modified, discloses the limitations of parent claim 1, as indicated above.  Li does not explicitly disclose the limitation that allocating the master cell group reserved transmission power between the first plurality of scheduled transmissions to the master cell group during the transmission occasion comprises: allocating the master cell group reserved transmission power between the first plurality of scheduled transmissions to the master cell group based at least in part on a priority of each scheduled transmission of the first plurality of scheduled transmissions.  However, Shimezawa discloses this limitation in at least [0124], which discloses “the scheduling is to perform transmission stopping of or the transmit power reduction for the uplink transmission that has a low priority level, based on priority levels of the uplink transmissions that are performed at the same time in each cell group and on the configuration maximum output power for this cell group”.  That is, the power is adjusted (stopped or reduced) based on the priority level of each of the transmissions that are performed at the same time for each cell group.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to allocate the power within the master cell group based on priorities assigned to each of the transmissions as suggested by Shimezawa.  The rationale for doing so would have been to allocate the available transmission power in a fair manner based on the requirements for each type of transmission.

Regarding claim 10: Li, modified, discloses the limitations of parent claim 1, as indicated above.  Li does not explicitly disclose the limitation that allocating the secondary cell group reserved transmission power between the second plurality of scheduled transmissions to the secondary cell group during the transmission occasion comprises: allocating the secondary cell group reserved transmission power between the second plurality of scheduled transmissions to the secondary cell group based at least in part on a priority of each scheduled transmission of the second plurality of scheduled transmissions.  However, Shimezawa discloses this limitation in at least [0124], which discloses “the scheduling is to perform transmission stopping of or the transmit power reduction for the uplink transmission that has a based on priority levels of the uplink transmissions that are performed at the same time in each cell group and on the configuration maximum output power for this cell group”.  That is, the power is adjusted (stopped or reduced) based on the priority level of each of the transmissions that are performed at the same time for each cell group.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to allocate the power within the master cell group based on priorities assigned to each of the transmissions as suggested by Shimezawa.  The rationale for doing so would have been to allocate the available transmission power in a fair manner based on the requirements for each type of transmission.

Regarding claim 12: Li, modified, discloses the limitations of identifying the secondary cell group minimum reserved transmission power for the second plurality of scheduled transmissions from the UE to the secondary cell group during the transmission occasion (see paragraphs 0198-0202 and Figures 9-10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determining a secondary cell group ultra-reliable low-latency communications total scheduled transmission power during the transmission occasion (see paragraphs 0198-0202 and Figures 9-10, for example; the transmission to the SCG in these examples is a URLLC transmission and thus the scheduled transmission power is a URLLC scheduled transmission power); and
determining that a master cell group total scheduled transmission power is less than or equal to a difference between a total available transmission power and the secondary cell group minimum reserved transmission power (see paragraphs 0198-0202 and Figures 9-10, for example; the power for the MCG transmissions is determined to be less than or equal to the difference between the total available power and the SCG minimum guaranteed power).

Regarding claim 21: Li, modified, discloses the limitation of identifying that the UE is power-limited (disclosed throughout; see Figures 8-10 and paragraphs 0197-0202, for example, which disclose that the UE determines the maximum allowable transmission power (illustrated graphically in the figures); the UE is thus power limited to a transmission power in this range).

Claims 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2020/0205085) in view of Shimezawa et al (US 2017/0164299) in view of Panasonic (R1-1900699 “Uplink Power Control for Supporting NR-NR Dual-Connectivity”).

Regarding claims 6 and 28: Li discloses the limitations of parent claims 3 and 25 as indicated above.  Li is silent regarding the limitations of claims 6 and 28 that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is greater than a difference between a total available transmission power and the secondary cell group minimum reserved transmission power;
determining that at least one transmission of the second plurality of scheduled transmissions is scheduled to the secondary cell group during the transmission occasion;
determining that a secondary cell group total scheduled transmission power is less than the secondary cell group minimum reserved transmission power; and
setting the master cell group reserved transmission power equal to a difference between the total available transmission power and the secondary cell group total scheduled transmission power.
However, Panasonic discloses a similar power control mechanism for dual connectivity.  In particular, Panasonic notes that in situations where one of the cell groups requires some of the other group’s minimum reserved transmission power, this power can be used when the power required by the other group is less than the minimum reserved power.  (See 2:17-18 of Panasonic, which states “If the transmission power of PCG is less than reserved power, SCG can use the power reserved for PCG. The same is applied for the transmission power of SCG and reserved power for PCG.”).  This is very similar to the case in claims 6 and 28.  When the master cell group’s total scheduled power is greater than the difference between the total available transmission power and the SCG minimum (reserved) transmission power, the MCG requires some of the SCG minimum received transmission power in order to transmit with the scheduled power.  As taught by Panasonic, in this situation, the MCG (PCG) power can be set to the scheduled amount (by using some of the minimum reserved power for the SCG).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li based on the teachings of Panasonic to perform the steps of claims 6 and 28 as explained above.  The rationale for doing so would have been to utilized unused power and thus not waste resources otherwise available to the UE.

Regarding claim 7: Li discloses the limitations of parent claim 1 as indicated above.  Li is silent regarding the limitations of claim 7 that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is greater than a difference between a total available transmission power and the secondary cell group minimum reserved transmission power;
determining that at least one transmission of the second plurality of scheduled transmissions is scheduled to the secondary cell group during the transmission occasion;
determining that a secondary cell group total scheduled transmission power is greater than or equal to the secondary cell group minimum reserved transmission power; and
setting the master cell group reserved transmission power equal to a difference between the total available transmission power and the secondary cell group minimum reserved transmission power.
However, Panasonic discloses a similar power control mechanism for dual connectivity.  In particular, Panasonic notes that in situations where one of the cell groups requires some of the other group’s minimum reserved transmission power, this power can be used when the power required by the other group is less than the minimum reserved power.  (See 2:17-18 of Panasonic, which states “If the transmission power of PCG is less than reserved power, SCG can use the power reserved for PCG. The same is applied for the transmission power of SCG and reserved power for PCG.”).  This is very similar to the case in claim 7.  When the master cell group’s total scheduled power is greater than the difference between the total available transmission power and the SCG minimum (reserved) transmission power, the MCG requires some of the SCG minimum received transmission power in order to transmit with the scheduled .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2020/0205085) in view of Shimezawa et al (US 2017/0164299) in view of Chen et al (US 2019/0223115).

Regarding claim 11: Li discloses the limitations of parent claim 1 as indicated above.  Li also describes examples in Figures 8-10 in which the SCG transmissions are URLLC transmissions and the MCG transmissions are non-URLLC (eMBB) transmissions.  To the extent that Li does not explicitly disclose the limitations of claims 11 that the first plurality of scheduled transmissions to the master cell group include ultra-reliable low-latency communications, and wherein the second plurality of scheduled transmissions to the secondary cell group do not include ultra-reliable low-latency communications, this would have been obvious to one of ordinary skill in the art.  Consider Chen, for example, which discloses a similar system for dual connectivity power control in the fourth embodiment starting in paragraph 0098 and Figure 11.  For example, paragraph 0102 clearly indicates that either type .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0205085 to Li et al in view of Shimezawa et al (US 2017/0164299) in view of U.S. Patent Application Publication 2020/0163023 to Pelletier et al.

Regarding claim 22: Li, modified, discloses the limitations of parent claim 1 as indicated above.  Li does not explicitly disclose the limitations of claim 22 of identifying that communications with the master cell group have a higher priority than communications with the secondary cell group.  However, this is known in the art.  Consider Pelletier, which discloses a method for controlling uplink power in wireless systems.  In Figure 3, Pelletier discloses that part of the power allocation scheme involves giving higher priority to communications with the MCG than those with the SCG.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li such that communications to the MCG have higher priority than communications to the SCG.  The rationale for doing so would have been to ensure predictable communications with the UE in dual connectivity by .

Allowable Subject Matter
Claims 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 24, 2022